UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4345



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RAMON A. PEREZ-MENDEZ,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:03-cr-00341-WDQ)


Submitted:   October 31, 2006          Decided:     November 14, 2006


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marc Gregory Hall, MARC G. HALL, P.C., Rockville, Maryland, for
Appellant. Rod J. Rosenstein, United States Attorney, Christopher
J. Romano, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            This appeal is before the court after our limited remand

for resentencing under United States v. Booker, 543 U.S. 220

(2005).   Ramon Perez-Mendez appeals the 168-month sentence imposed

after his conviction for conspiracy to distribute and to possess

with intent to distribute heroin and cocaine in violation of 21

U.S.C. § 846 (2000). Perez-Mendez’s counsel filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that there

were no meritorious issues for appeal. Although he was informed of

his right to file a pro se supplemental brief, Perez-Mendez has not

filed a brief.      We find that the district court properly applied

the    sentencing   guidelines    and   that    the   sentence   imposed    is

reasonable.    We therefore affirm the sentence.

            This court reviews the imposition of a sentence for

reasonableness.      Booker, 543 U.S. at 260-61; United States v.

Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005). After Booker, courts

must    calculate   the   appropriate    guideline     range,    making    any

appropriate factual findings. United States v. Davenport, 445 F.3d

366, 370 (4th Cir. 2006).         The court then should consider the

resulting advisory guideline range in conjunction with the factors

under 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006), and determine

an appropriate sentence.         Davenport, 445 F.3d at 370.         If the

sentence imposed is within the advisory guideline range, it will be

presumed to be a reasonable sentence.          United States v. Green, 436


                                   - 2 -
F.3d 449, 457 (4th Cir. 2006), cert. denied, 126 S. Ct. 2309

(2006).

               Here,   the   district    court     properly     determined       the

applicable       guideline   range   and,      after   consideration        of   the

§ 3553(a) factors, imposed a sentence within that range.                    We find

that the resulting 168-month sentence is reasonable.                   See United

States    v.    Montes-Pineda,   445    F.3d    375,   380    (4th   Cir.    2006),

petition for cert. filed,               U.S.L.W.        (U.S. July 21, 2006)

(No. 06-5439); Green, 436 F.3d at 457.

               As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.                     We therefore

affirm Perez-Mendez’s sentence.          This court requires that counsel

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review.                   If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.             Counsel’s motion must

state that a copy thereof was served on the client.                   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                         AFFIRMED




                                       - 3 -